Filed 7/20/21
                      CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                              DIVISION THREE


 MELANIE WINNS ET AL.,
         Plaintiffs and Respondents,
                                             A155717
 v.
 POSTMATES INC.,                             (San Francisco County
                                             Super. Ct. No. CGC-17-562282)
         Defendant and Appellant.


       Postmates Inc. (Postmates) appeals from the trial court’s order denying
its petition to compel arbitration of a Private Attorney General Act (PAGA)
claim for civil penalties brought by Plaintiffs Melanie Ann Winns, Ralph
John Hickey Jr., and Kristie Logan (collectively Plaintiffs). In denying
Plaintiffs’ petition with respect to their PAGA claim, the trial court followed
our Supreme Court’s decision in Iskanian v. CLS Transportation Los Angeles,
LLC (2014) 59 Cal.4th 348 (Iskanian), which held that representative action
waivers were unenforceable. We reject Postmates’ arguments that Iskanian
was abrogated by subsequent United States Supreme Court decisions and
affirm the order denying the motion to compel arbitration of the PAGA claim.
                  FACTUAL AND PROCEDURAL BACKGROUND
       Postmates is a technology company that connects customers needing
delivery services with “couriers”—third-party delivery providers—through its
website or smartphone app. Postmates’ website and app enable customers to




                                       1
arrange for the delivery of items from local businesses by placing orders
electronically.
      Beginning on March 1, 2017, prospective couriers seeking to offer their
delivery services were presented with Postmates’ Fleet Agreement when
logging onto the app for the first time. Before offering delivery services, a
courier had to agree to the Fleet Agreement, which was intended to govern
the relationship between Postmates and couriers.
      The Fleet Agreement directs a prospective courier as follows: “Please
review the mutual arbitration provision set forth below in Section 11
carefully, as it will require you to resolve disputes with Postmates on an
individual basis, except as otherwise provided in Section 11, through final
and binding arbitration unless you choose to opt out of the mutual arbitration
provision. By digitally signing this agreement, you will be acknowledging
that you have read and understood all of the terms of this agreement
(including the Mutual Arbitration Provision in Section 11) and have taken
time to consider the consequences of this important business decision.” (Bold
and block capitals omitted.)
      The Mutual Arbitration Provision in Section 11 of the Agreement
provides that Postmates and couriers “mutually agree to resolve any disputes
between them exclusively through final and binding arbitration instead of
filing a lawsuit in court.” This applies to “any and all claims between the
[p]arties,” including but not limited to claims related to a courier’s
classification as an independent contractor, the delivery fees received by a
courier for deliveries, and state and local wage and hour laws. Under its
terms, the Provision is “governed exclusively by the Federal Arbitration Act
(9 U.S.C. §§ 1–16) (‘FAA’).”




                                        2
      In addition, the Mutual Arbitration Provision includes a
“Representative Action Waiver.” (Bold omitted.) This waiver provision states
that the parties “mutually agree that any and all disputes or claims between
the [p]arties will be resolved in individual arbitration. The [p]arties further
agree that by entering into this Agreement, they waive their right to have
any dispute or claim brought, heard or arbitrated as a representative action,
or to participate in any representative action, and an arbitrator shall not
have any authority to arbitrate a representative action.”
      The Fleet Agreement gives couriers the right to opt out of arbitration.
The opt out provision states: “Arbitration is not a mandatory condition of
[the courier’s] contractual relationship with Postmates, and therefore
Contractor may submit a statement notifying Postmates that Contractor
wishes to opt out of this Mutual Arbitration Provision.” (Bold omitted.) A
courier wishing to opt out does so by submitting an “Opt Out Form” to
Postmates within 30 days of agreeing to the Fleet Agreement.
      Plaintiffs all worked as Postmates couriers and completed deliveries
through the app after March 1, 2017. In doing so, all three plaintiffs
necessarily acknowledged the Fleet Agreement. Postmates did not receive
opt out forms for any of them.
      In December 2017, Plaintiffs filed their operative first amended
complaint against Postmates as a putative class and representative action. 1
Plaintiffs alleged individual and class claims under the Labor Code and
Unfair Competition Law. They alleged in part that Postmates illegally


1      Steven Alvarado was also among the named plaintiffs who filed the
complaint. Since Postmates has “expressly stated that Plaintiff Steven
Alvarado’s claims are not at issue in this appeal because he properly opted
out of the arbitration agreement,” we do not refer to him in our background
discussion or in our analysis, infra.

                                       3
withheld wages and took gratuities given to couriers. They alleged that they
and all other couriers in California who had delivered through the Postmates
app had been misclassified as independent contractors instead of employees.
They also alleged representative claims under PAGA for which they sought
civil penalties and statutory damages for underpaid wages under Labor Code
section 558.
      In January 2018, Postmates moved to compel arbitration of Plaintiffs’
claims for damages and underpaid wages claim pursuant to the Fleet
Agreement and to strike the class allegations. They also sought to stay
Plaintiffs’ claim for civil penalties under PAGA pending the outcome of
arbitration, as Postmates deemed the PAGA claim derivative of Plaintiffs’
other claims.
      After Plaintiffs filed their motion, the United States Supreme Court
decided Epic Systems Corp. v. Lewis (2018) 138 S.Ct. 1612 (Epic Systems). In
supplemental briefing directed at Plaintiffs’ PAGA civil penalty claim,
Postmates argued that Epic Systems implicitly overruled the California
Supreme Court’s opinion in Iskanian, supra, 59 Cal.4th 348, to the extent
Iskanian held that PAGA waivers in arbitration agreements were
unenforceable. On that basis, Postmates requested that Plaintiffs also be
compelled to arbitrate their PAGA claim for civil penalties.
      Following a hearing, the trial court issued an order granting in part
and denying in part Postmates’ motion. After finding that a valid arbitration
agreement existed between the parties, the court granted the motion to
compel arbitration with respect to Plaintiffs’ individual claims, including
their claim under Labor Code section 558. It stayed the class claims pending
an arbitrator’s determination of whether the FAA or California law governed
the Fleet Agreement.



                                       4
      As to Plaintiffs’ PAGA civil penalty claim relevant here, the court held
that it could not compel that claim to arbitration and stayed the claim
pending the outcome of the arbitration of Plaintiffs’ individual claims. The
court concluded that Epic Systems did not compel Plaintiffs to arbitrate that
claim as Epic Systems “addressed only the question of whether class or
collective action waivers were enforceable under the FAA,” and “did not
address the enforceability of waivers of representative actions, such as those
brought under PAGA,” and thus “representative action waivers remain
unenforceable under Iskanian.” The court also held arbitration of Plaintiffs’
PAGA civil penalty claim was barred under a clause in the parties’
arbitration agreement stating that “ ‘an arbitrator shall not have any
authority to arbitrate a representative action.’ ”
      This appeal followed.
                                  DISCUSSION
      On appeal, Postmates seeks reversal only of the trial court’s order
denying Postmates’ motion to compel Plaintiffs Winns, Hickey, and Logan to
arbitrate their PAGA claim. 2 Postmates submits it was error for the trial
court to refuse to enforce the arbitration agreement according to its terms
because Iskanian does not apply and was effectively overruled by Epic
Systems. Based on our de novo review (Julian v. Glenair, Inc. (2017) 17
Cal.App.5th 853, 864), we reject these contentions and conclude the trial
court properly denied Postmates’ petition to compel arbitration of Plaintiffs’
PAGA claim.




2
      Plaintiffs’ appellate brief discusses several issues outside the scope of
Postmates’ appeal, including issues involving Steven Alvarado. Since Steven
Alvarado’s claims are not at issue in this appeal, as noted previously, we
disregard these and other non-responsive arguments.

                                        5
      PAGA “authorizes an employee to bring an action for civil penalties on
behalf of the state against his or her employer for Labor Code violations
committed against the employee and fellow employees, with most of the
proceeds of that litigation going to the state.” (Iskanian, supra, 59 Cal.4th at
p. 360.) The Legislature enacted PAGA “to remedy systemic
underenforcement of many worker protections” (Williams v. Superior Court
(2017) 3 Cal.5th 531, 545) and to enhance the state’s enforcement of labor
laws by “ ‘allow[ing] aggrieved employees, acting as private attorneys
general, to recover civil penalties for Labor Code violations, with the
understanding that labor law enforcement agencies [are] to retain primacy
over private enforcement efforts’ ” (Iskanian, at p. 379). Although PAGA
empowers employees to act as the agent of the Labor Commissioner, the
governmental entity “is always the real party in interest.” (Id. at p. 382.) A
PAGA action is therefore “a type of qui tam action” “ ‘ “designed to protect the
public and not to benefit private parties.” ’ ” (Id. at pp. 382, 387.)
      In Iskanian, the California Supreme Court examined two related
questions regarding the pre-dispute waiver of PAGA claims: (1) whether
arbitration agreements requiring employees to waive their right to bring
PAGA actions are unenforceable under state law and, if so, (2) whether the
FAA preempts that rule. (Iskanian, supra, 59 Cal.4th at p. 378.) First, the
court held that pre-dispute waivers requiring employees to relinquish the
right to assert a PAGA claim on behalf of other employees were prohibited, as
such waivers violate public policy and “harm the state’s interests in enforcing
the Labor Code and in receiving the proceeds of civil penalties used to deter
violations.” (Id. at p. 383.) Second, the court held the FAA did not preempt
this rule invalidating PAGA waivers in arbitration agreements because “the
FAA aims to ensure an efficient forum for the resolution of private disputes,



                                         6
whereas a PAGA action is a dispute between an employer and the state
[Labor and Workforce Development] Agency.” (Id. at p. 384.) PAGA actions
“directly enforce the state’s interest in penalizing and deterring employers
who violate California's labor laws.” (Id. at p. 387.) The FAA, which “aims to
promote arbitration of claims belonging to the private parties to an
arbitration agreement,” “does not aim to promote arbitration of claims
belonging to a government agency.” (Id. at p. 388.) This “is no less true when
such a claim is brought by a statutorily designated proxy for the agency as
when the claim is brought by the agency itself. The fundamental character of
the claim as a public enforcement action is the same in both instances.”
(Ibid.)
      As a threshold matter, Postmates argues Iskanian does not apply
because Plaintiffs had an opportunity to opt out of the arbitration agreement
and representative action waiver but did not. Observing the Iskanian court’s
conclusion “that an arbitration agreement requiring an employee as a
condition of employment to give up the right to bring representative PAGA
actions in any forum is contrary to public policy” (Iskanian, supra, 59 Cal.4th
at p. 360, italics added), Postmates contends the trial court improperly relied
on Iskanian since agreeing to arbitration or the waiver was not a mandatory
condition of a courier’s employment. We disagree. Iskanian’s holding that a
PAGA waiver was unenforceable was premised on the public policy rationale
that a PAGA waiver improperly circumvents the Legislature’s intent to
empower employees to enforce the Labor Code as agency representatives and
harms the state’s interest in enforcing the Labor Code. (Id. at pp. 386–387.)
Iskanian did not turn on how the worker entered into the arbitration
agreement, or the mandatory or voluntary nature of the worker’s consent to




                                       7
the agreement. Accordingly, Plaintiffs’ ability to opt out of the Fleet
Agreement, or their election not to do so, does not impact our analysis.
      Postmates’ principal argument that Iskanian’s PAGA waiver rule
cannot survive Epic Systems and its progeny is also unavailing. “On federal
questions, intermediate appellate courts in California must follow the
decisions of the California Supreme Court, unless the United States Supreme
Court has decided the same question differently.” (Correia v. NB Baker
Electric, Inc. (2019) 32 Cal.App.5th 602, 619 (Correia); see also Truly Nolen of
America v. Superior Court (2012) 208 Cal.App.4th 487, 507.) 3 Neither Epic
Systems nor its progeny addressed the same PAGA waiver issue decided by
Iskanian, and thus Iskanian continues to control the outcome of this appeal.
      Decided four years after Iskanian, Epic Systems involved employees
opposed to arbitration on the ground that the arbitration agreement
prohibiting class actions was illegal and unenforceable under a provision of


3     Postmates does not analyze the standard we use to determine when an
intervening U.S. Supreme Court decision overrules a California Supreme
Court decision. This “same question” standard we apply here is cited and
acknowledged in its briefing without dispute.
      Multiple times, Postmates states that we are “ ‘compelled to follow the
rule enunciated by the United States Supreme Court,’ even if the California
Supreme Court previously came to a different conclusion.” For this principle,
Postmates cites People v. Ledesma (1988) 204 Cal.App.3d 682, 690 (Ledesma)
without further discussion of the case. In Ledesma, the defendant appealed
his second-degree murder conviction in part on the grounds that statements
he made to detectives at the police station while his attorney attempted to
gain access to him were improperly admitted into evidence. (Id. at p. 686.)
The Ledesma court determined it was not bound by an exclusionary rule set
forth by our Supreme Court but was instead compelled to follow one
enunciated by the U.S. Supreme Court because our Supreme Court’s rule had
been superseded by constitutional amendment. (See id. at pp. 691–692.) The
Iskanian rule concerning PAGA waivers has not been similarly superseded,
so Ledesma provides no basis for us to disregard our Supreme Court’s
controlling authority.

                                       8
the National Labor Relations Act that guarantees workers the right to
engage in “concerted activities.” (Epic Systems, supra, 138 S.Ct. at p. 1622.)
The U.S. Supreme Court rejected any NLRA exception to the FAA and
reiterated that the FAA instructs federal courts to enforce arbitration
agreements according to their terms. (Id. at pp. 1610, 1624.) As the U.S.
Supreme Court explained, the question in Epic Systems was whether
employees and employers should “be allowed to agree that any disputes
between them will be resolved through one-on-one arbitration? Or should
employees always be permitted to bring their claims in class or collective
actions, no matter what they agreed with their employers?” (Id. at p. 1619,
italics added.) In addressing these questions, the U.S. Supreme Court did
not decide or consider whether a worker may waive a right to bring a
representative action on behalf of a state government. Thus, the Court’s
reasoning in Epic Systems did not address the basis for our Supreme Court’s
decision in Iskanian, namely, that a PAGA action is not an individual dispute
between private parties but an action brought on behalf of the state by an
aggrieved worker designated by statute to be a proper representative of the
state to bring such an action. Accordingly, Epic Systems did not consider the
same issue concerning PAGA waivers decided in Iskanian, much less reach a
contrary conclusion on that issue.
      It is therefore not surprising that California courts have uniformly
rejected the argument that Epic Systems overruled Iskanian. In Correia, the
court rejected the employer’s argument that Iskanian was no longer binding
in light of Epic Systems. (Correia, supra, 32 Cal.App.5th at p. 609.) Noting
that Epic Systems “reaffirmed the broad preemptive scope of the [FAA],” the
court explained the case still “did not address the specific issues before the
Iskanian court involving a claim for civil penalties brought on behalf of the



                                        9
government and the enforceability of an agreement barring a PAGA
representative action in any forum.” (Ibid.) Correia further added that the
claim at issue in Epic Systems differed “fundamentally from a PAGA claim”
because the employee in Epic Systems was “asserting claims on behalf of
other employees,” whereas a plaintiff who brings a PAGA action has “been
deputized by the state” to act “ ‘as “the proxy or agent” of the state’ ” to
enforce the state’s labor laws. (Id. at pp. 619–620.) Because Epic Systems
did not “decide the same question differently,” the Correia court concluded its
“interpretation of the FAA’s preemptive scope [did] not defeat Iskanian’s
holding or reasoning for purposes of an intermediate appellate court applying
the law.” (Ibid.) The Correia court further decided that “[w]ithout the state’s
consent, a pre[-]dispute agreement between an employee and an employer
cannot be the basis for compelling arbitration of a representative PAGA claim
because the state is the owner of the claim and the real party in interest, and
the state was not a party to the arbitration agreement.” (Id. at pp. 621–622.)
      In Collie v. Icee Company (2020) 52 Cal.App.5th 477 (Collie), review
den. Nov. 10, 2020, S264524, the employer’s argument that Iskanian was no
longer good law after Epic Systems was again rejected. (Id. at p. 482.) The
Collie court noted Epic Systems did not address “ ‘the unique nature of a
PAGA claim’ ” and therefore did not undermine Iskanian’s “characterization
of PAGA claims as law enforcement actions in which plaintiffs step into the
shoes of the state.” (Id. at p. 483.) The court also held the pre-dispute PAGA
waiver remained unenforceable without a showing that the state—which is
the real party in interest in PAGA actions—consented to the waiver. (Ibid.)
      We join the courts in Correia, Collie, and several other cases that have
reached the same conclusion that Epic Systems did not overrule Iskanian.
(See, e.g., Provost v. YourMechanic, Inc. (2020) 55 Cal.App.5th 982, 998



                                        10
(Provost), rev. denied Jan. 20, 2021, S265736 [reaffirming decision in Correia
that Epic Systems did not overrule Iskanian]; Olson v. Lyft, Inc. (2020) 56
Cal.App.5th 862, 872; Contreras v. Superior Court of Los Angeles County
(2021) 61 Cal.App.5th 461, 471–472 [joining Correia and Olson in concluding
that Epic Systems did not undermine Iskanian’s validity].)
      The other intervening U.S. Supreme Court decisions relied on by
Postmates likewise do not overrule Iskanian.
      In Harry Schein, Inc. v. Archer and White Sales, Inc. (2019) 139 S.Ct.
524 (Harry Schein), the U.S. Supreme Court addressed the “wholly
groundless” exception applied by some federal courts to avoid sending a claim
to arbitration when the “argument for arbitration is wholly groundless.” (Id.
at p. 528.) The Supreme Court held the “wholly groundless” exception was
inconsistent with the FAA and reiterated that when a contract delegates
arbitrability to an arbitrator, the court may not override that contractual
agreement. (Ibid.) The Supreme Court clarified that a party seeking to
compel arbitration need show only that “the parties’ [valid arbitration]
contract delegates the arbitrability question to an arbitrator.” (Id. at p. 529.)
Once it has done so, “a court may not override the contract . . . [and]
possesses no power to decide the arbitrability issue. That is true even if the
court thinks that the argument that the arbitration agreement applies to a
particular dispute is wholly groundless.” (Ibid.)
      In Lamps Plus, Inc. v. Varela (2019) 139 S.Ct. 1407 (Lamps Plus), a
hacker impersonated a company official and tricked an employee into
disclosing personal information of about 1,300 other employees. (Id. at p.
1412.) Varela, a Lamps Plus employee, had signed an arbitration agreement
when he started work at the company, but sued Lamps Plus in federal
district court to bring state and federal claims on behalf of a putative class of



                                       11
employees whose tax information had been compromised as a result of the
breach. (Id. at p. 1413.) The district court granted Lamps Plus’s motion to
compel individual arbitration but, rather than ordering individual
arbitration, it granted arbitration on a classwide basis. (Ibid.) The Ninth
Circuit found the arbitration agreement ambiguous as to whether the parties
had agreed to a class arbitration waiver but construed the agreement against
Lamps Plus (the drafter of the agreement) and approved the classwide
arbitration. (Id. at pp. 1413–1415.) The U.S. Supreme Court reversed the
Ninth Circuit. (Id. at p. 1419.) The Court observed that the FAA requires
courts to enforce arbitration agreements according to their terms and
preempts state law “to the extent it ‘stands as an obstacle to the
accomplishment and execution of the full purposes and objectives’ of the
FAA.” (Id. at p. 1415.) Noting the foundational FAA principle that
“ ‘[a]rbitration is strictly a matter of consent,’ ” the Court held that the FAA
preempts California’s contra proferentum rule—requiring ambiguities in a
contract to be construed against the drafter—when the rule is used “to
impose class arbitration in the absence of the parties’ consent.” (Id. at pp.
1415, 1418.) It specifically concluded that “[c]ourts may not infer from an
ambiguous agreement that parties have consented to arbitrate on a classwide
basis. The doctrine of contra proferentem cannot substitute for the requisite
affirmative ‘contractual basis for concluding that the part[ies] agreed to [class
arbitration].’ ” (Id. at p. 1419.)
      Postmates’ contention that Harry Schein and Lamps Plus overruled
Iskanian is equally unavailing. In Harry Schein, the “question presented
[was] whether the ‘wholly groundless’ exception is consistent with the [FAA].”
(Harry Schein, supra, 139 S.Ct. at p. 528.) In Lamps Plus, the Court
considered “whether the FAA . . . bars an order requiring class arbitration



                                       12
when an agreement is not silent, but rather ‘ambiguous’ about the
availability of such arbitration.” (Lamps Plus, supra, 139 S.Ct. at p. 1412.)
Neither case decided nor considered whether a worker may waive a right to
bring a representative action on behalf of a state government. Neither case
mentions PAGA or similar laws in other states. Nor did the reasoning in
either case address the basis for our Supreme Court’s decision in Iskanian,
namely, that a PAGA action is not an individual dispute between private
parties but an action brought on behalf of the state by an aggrieved worker
designated by statute to be a proper representative of the state to bring such
an action. Accordingly, like Epic Systems, neither Harry Schein nor Lamps
Plus considered the same question concerning PAGA waivers decided in
Iskanian, much less reached a contrary conclusion on that issue.
      Postmates also argues we should disregard Iskanian because the rule it
established as to the unenforceability of PAGA waivers falls outside the
FAA’s savings clause. The FAA savings clause prescribes that an arbitration
agreement “shall be valid, irrevocable, and enforceable, save upon such
grounds as exist at law or in equity for the revocation of any contract.” (9
U.S.C. § 2.) In Epic Systems, the Supreme Court observed that the FAA
savings clause permitted arbitration agreements to be invalidated by
“ ‘ “generally applicable contract defenses, such as fraud, duress, or
unconscionability” ’ ” but “offers no refuge for ‘defenses that apply only to
arbitration or that derive their meaning from the fact that an agreement to
arbitrate is at issue.’ ” (Epic Systems, supra, 138 S.Ct. at p. 1622.) Since the
Iskanian rule does not fall within the savings clause, Postmates contends it is
“ ‘displaced by the FAA.’ ”
      Postmates’ argument misses the point of Iskanian, which expressly
established that the FAA does not preempt state law on the unenforceability



                                       13
of PAGA waivers. In Iskanian, our Supreme Court explained that “the rule
against PAGA waivers does not frustrate the FAA’s objectives because . . . the
FAA aims to ensure an efficient forum for the resolution of private disputes,
whereas a PAGA action is a dispute between an employer and the state
Labor and Workforce Development Agency.” (Iskanian, supra, 59 Cal.4th at
p. 384.) Therefore, Iskanian held “a PAGA claim lies outside the FAA’s
coverage” since it was “not a dispute between an employer and an employee
arising out of their contractual relationship.” (Id. at p. 386.) Accordingly, the
FAA savings clause does not apply to or constrain the PAGA waiver rule
established in Iskanian.
      Finally, Postmates contends that the various Court of Appeal decisions
upholding Iskanian following Epic Systems, including Correia, Collie, and
Olson, were wrongly decided and distinguishable. In so doing, the company
cites several federal district and circuit court cases which have determined
Epic Systems and its progeny “require strict enforcement of individual
arbitration agreements, no matter the circumstance.” While federal court
opinions may have persuasive value, they do not bind California courts.
(Godfrey v. Oakland Port Services Corp. (2014) 230 Cal.App.4th 1267, 1277,
fn. 10; City of Hawthorne ex rel. Wohlner v. H&C Disposal Co. (2003) 109
Cal.App.4th 1668, 1678, fn. 5.) Nor do the opinions of our sister Courts of
Appeal control. 4 (See Lucent Technologies, Inc. v. Board of Equalization


4     The U.S. Supreme Court may soon consider the relationship between
the FAA and the Iskanian PAGA rule. In May 2021, a petition for certiorari
was filed in Viking River Cruises, Inc. v. Moriana (No. 20-1573), asking the
high court to decide “[w]hether the [FAA] requires enforcement of a bilateral
arbitration agreement providing that an employee cannot raise
representative claims, including under PAGA.” In June 2021, a petition for
certiorari was also filed in Your Mechanic, Inc. v. Provost (No. 20-1787)
presenting the same question.

                                       14
(2015) 241 Cal.App.4th 19, 35.) Under the doctrine of stare decisis, we are
bound to follow our Supreme Court’s decision in Iskanian that PAGA waivers
are invalid under state law. (See Auto Equity Sales, Inc. v. Superior Court of
Santa Clara County (1962) 57 Cal.2d 450, 455–456.) Postmates has not
provided any reason for us to depart from this mandate. 5
                                 DISPOSITION
      The trial court’s order denying Postmates’ petition to compel
arbitration of Plaintiffs Winns, Hickey, and Logan’s PAGA civil penalty claim
is affirmed. Plaintiffs shall recover their costs on appeal.




5
      In light of our conclusion that the trial court properly denied
Postmates’ motion to compel arbitration of Plaintiffs’ PAGA claim under
Iskanian, we need not address Postmates’ challenge to the court’s alternative
ground for denying its motion based on the court’s reading of the
representative action waiver.

                                       15
                                          _________________________
                                          Petrou, J.


WE CONCUR:


_________________________
Fujisaki, Acting P.J.


_________________________
Jackson, J.




A155717/Winns et al. v. Postmates Inc.


                                     16
Trial Court:   San Francisco County Superior Court

Trial Judge:   Hon. Andrew Cheng

Counsel:       Mostafavi Law, Amir Mostafavi for Plaintiffs and
               Respondents.

               Gibson, Dunn & Crutcher, Theane Evangelis, Michele L.
               Maryott, Bradley J. Hamburger, and Dhananjay S.
               Manthripragada for Defendant and Appellant.




                                  17